Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE

Response to Amendment
The amendment filed on 03/08/2021 has been entered. Claims 1-2, and 4-18 are now pending in the application. Claims 1, 4-6, 10-11 and 16 have been amended and claim 3 has been canceled by the Applicant. Claims 6-8, 12-15 and 17-18 were previously withdrawn.  Previous claims 1-5, 9-11 and 16 rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in light of Applicant’s amendments to claims 1, 10-11 and 16. As claim 1 is found allowable, withdrawn claims are rejoined, so that claims 1-2 and 4-18 are found allowable. 

Election/Restriction

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 18 directed to an ophthalmic system and claims 6-8, 12-15 directed  to non-elected Species 2-6, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/21/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter

Claims 1-2 and 4-18 are allowed.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding independent claim 1 directed towards an ophthalmic measurement device, the closest cited prior art of Suzuki (see Figs. 1-6) teaches such an ophthalmic measurement device (i.e. ophthalmic apparatus for non-contact measurement of the physical quantity of lacrimal fluid i.e. tear fluid, collected on the lower eyelid, see Abstract, paragraphs [02, 08-09, 17-23, 25-29, 34-35]), comprising:
a projection unit  (i.e. as light control means of the ophthalmic apparatus for projecting aperture/grid onto tear film including light source lamp, filter, polarizer, objective optics, grid, e.g. 10-12 and 21-27, paragraphs [17-23, 25-29], as depicted in e.g. Figs 2a-b), which is configured to simultaneously project an image (image of grid 27,12 , or formed grid image 14) on tear fluid accumulated at an edge of an eyelid and a surface near conjunctiva (i.e. projects grid image onto tear film surface 28 and the lower eyelid 36, e.g. near lower conjunctiva, paragraphs [17-23, 25-29], as depicted in e.g. Figs 2a-b); 
an imaging unit which takes a picture (i.e. as captured by image camera 16/31 and displayed on the monitor 33 reflected image, see Figs. 2-3, 6, paragraphs [19-29]) of the tear fluid accumulated at the edge of the eyelid and near the surface of a cornea and conjunctiva (i.e. as imaged by camera, CCD 16, 31, paragraphs [17-23, 25-29], as depicted in e.g. Figs 2a-b); and 

determine based on the pixels of the picture, a physical dimension d1 of a first reflection of the image projected on the tear fluid accumulated at the edge of the eyelid (i.e. as 32 obtains image pitch, size e.g. d1 from image, paragraphs [20-25, 28-29]), and 
and a physical dimension d2 of a second reflection of the image projected on near the surface of and conjunctiva, determine a distance W between the projection unit and a surface of the tear fluid accumulated at the edge of the eyelid using a physical dimension d of the image and the physical dimension d2 of the second reflection (as  accumulated tear film fluid 3 reflection is imaged at the edge of eyelid and on/near surface of conjunctiva and cornea, by camera, CCD 16, 31, paragraphs [17-23, 25-29], as depicted in e.g. Figs 1, 2a-b, 6, and as obvious in view of Northcott (of record) since (i.e. as imaging system 120 of mobile computing device 110, is configured for imaging iris(es) as IR illuminator 130 is configured for irradiance illumination distribution  eye irises separated from 130/120 by standoff distance, and calculates any combination of such lateral separation of IR illuminator 130/120 calculated using geometry principles, see paragraphs [21-25, 44-45]), and 
determine a curvature radius r of the surface of the tear fluid accumulated at the edge of the eyelid (i.e. calculates radius of curvature r of the tear meniscus 28, paragraphs [20-25, 28-29]) using the distance W, the physical dimension d of the image (i.e. the grid size/pitch d of grid, which is projected onto the eye meniscus 28, 36, paragraphs [20-25, 28-29]), and the physical dimension d1 of the first reflection (i.e. and d1 as the size/pitch of the transformed/reflected grid image, according to r = (d1/d)(2W) equation, see [20-25, 28-29]).  
However, regarding claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest such ophthalmic measurement device including the specific arrangement where projection unit is configured to simultaneously projects the image also on the surface of a cornea and conjunctiva, and where the imaging unit takes picture including the surface of a cornea and conjunctiva, and which is used to obtain physical dimension d2 of the  second reflection of the image projected on the surface of a cornea and conjunctiva, in combination with all other claimed limitations of claim 1. 

With respect to claims 2 and 4-18, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIN PICHLER/            Primary Examiner, Art Unit 2872